t c memo united_states tax_court anthony j mccarthy petitioner v commissioner of internal revenue respondent docket no filed date toni robinson raj j mahale susan l moon erin m o'hanlon for petitioner robert e marum for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure after a concession by respondent the issue for decision is whether petitioner is entitled to a business loss deduction for amounts paid in connection with his son's motocross racing activity some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in new britain connecticut on the date the petition was filed in this case petitioner was employed as a construction worker during specializing in concrete work he worked approximately hours per week petitioner has three children the activity in issue is related to his oldest son benjamin as early as at the age of benjamin showed an interest in riding motorcycles petitioner believed benjamin had a special talent for racing far greater than other children his age at the end of when benjamin wa sec_12 years old father and son decided that they would devote a substantial amount of their energies to benjamin's racing activity respondent concedes that petitioner has substantiated the amounts of his claimed schedule c expenses respondent has only disallowed the portion of the expenses that produced the loss in issue therefore our decision is limited to such portion petitioner conducted research on sponsorship opportunities and racing strategies he decided which races benjamin would enter and what size motorcycle benjamin would ride he performed any necessary maintenance or repair work on the motorcycles in addition to his involvement in benjamin's racing petitioner's experience with motocross racing include sec_2 years of his own amateur racing in and petitioner purchased a vehicle that he described as his race truck the vehicle has sleeping quarters for four individuals and is equipped with a refrigerator microwave toilet shower with running hot water and television the vehicle also has a rear work area where petitioner prepares benjamin's motorcycles for the races benjamin entered numerous races and placed well in most of them at the time of trial benjamin had not moved from the amateur to the professional level as an amateur racer he is not eligible to receive cash prizes for racing within the united_states during benjamin won noncash vouchers worth dollar_figure that were redeemable for racing merchandise parts and equipment he turned over dollar_figure of the vouchers to petitioner who used them to pay for racing expenses benjamin reported gross_income in the amount of dollar_figure for the vouchers on his federal_income_tax return he claimed a deduction in the amount of dollar_figure for management fees the management fees consisted solely of the vouchers that benjamin gave to petitioner petitioner reported gross_receipts in the amount of dollar_figure on his schedule c as management fees representing the vouchers he received from benjamin he claimed schedule c expenses related to benjamin's racing activity in the amount of dollar_figure which produced a loss of dollar_figure in the statutory_notice_of_deficiency respondent disallowed the claimed loss on the ground that the expenses paid_or_incurred in connection with the racing activity were for an activity not entered into for profit under sec_183 respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 moreover deductions are strictly a matter of legislative grace and petitioner bears the burden of proving his entitlement to any deductions claimed rule a 503_us_79 292_us_435 petitioner claims that during he was engaged in the business of managing his 13-year-old son's motocross racing career he and benjamin each testified that they had an unwritten understanding that petitioner would take care of the benjamin turned years old on date business and planning aspects of the racing while benjamin would concentrate on training and improving his racing skills sec_162 provides for the deduction of all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business whether an activity constitutes the taxpayer's trade_or_business within the meaning of sec_162 generally depends upon whether the taxpayer's primary purpose for engaging in the activity is for income or profit and whether the activity is conducted with continuity and regularity 480_us_23 both parties frame the issue in this case as being whether petitioner's claimed business loss for his management activity is limited by sec_183 sec_183 disallows any deductions attributable to an activity_not_engaged_in_for_profit except as provided in sec_183 the parties argue that the nine factors contained in sec_1_183-2 income_tax regs should guide our decision during petitioner supported benjamin's participation in motocross racing we find that petitioner has extended his time and effort well beyond the degree that parents ordinarily devote to their children's extracurricular interests in any event simply because he chose to spend an extraordinary amount of money on behalf of his son and devoted most of his spare time to benjamin's motocross racing does not establish that petitioner's loss was incurred in a profit seeking activity we agree with petitioner's contention that benjamin's motocross racing activity is different from his other children's extracurricular activities however we believe the difference between benjamin's and his siblings' extracurricular activities is not in the nature of the activities ie business versus personal but in the amount of time and money spent by petitioner on those activities we conclude that petitioner had personal rather than business motives for incurring the loss in question on behalf of benjamin furthermore the record amply demonstrates that benjamin has enjoyed a great deal of success at the amateur level of his motocross competition and may very well compete at the professional level at some time in the future however we find that petitioner did not engage in his management activity with the requisite profit objective necessary to support deductions under sec_162 for the taxable_year in issue there was no possibility that petitioner could have realized a profit from his management activity during because benjamin was an amateur motocross racer during that year and was not eligible to win any cash prizes in fact benjamin was not eligible to compete as a professional for cash prizes until he turned years old on date at the age of he had still not become a professional motocross racer if and when benjamin begins to compete professionally for cash prizes petitioner's management activity may be considered an activity with the opportunity to produce a profit during the year in issue however petitioner failed to show a profit objective for conducting the activity in which he incurred the loss on behalf of his son we hold that petitioner is not entitled to the claimed business loss to reflect the foregoing decision will be entered for respondent
